 In the Matter of AMERICAN FRANCE LINEet al. andINTERNATIONALSEAMEN'S UNION OF AMERICACase No. R-157AMENDMENT TO DECISIONS AND DIRECTIONS OFELECTIONSNovember 10, 1937On July 16 and September 17, 1937, the National Labor Rela-tionsBoard, herein called the Board, issued Decisions and Direc-tions of Elections 1 in the above entitled case.The Direction ofElections issued July 16, 1937, directed that elections be held amongthe unlicensed personne12 employed in the deck, engine, and stewards'departments on vessels operated out of Atlantic and Gulf ports bythe 52 named companies, the Decision stating, "The word `vessel' isintended, throughout this Decision, to include barges and tugs evenwhen operated in harbors only."The inclusion of tugs and bargesoperated in harbors only was likewise made in the Direction ofElections issued September 17, 1937, which directed similar electionsto be held in nine additional companies.Since the issuance of these Directions, the Board has been re-quested by International Seamen's Union of America, the petitionerin this case, and by National Maritime Union of America, the onlyother labor organization involved, to amend these Decisions andDirections of Elections by excluding unlicensed seamen employed ontugs and barges operated in harbors only. In addition, a majorityof the 61 companies involved have made the same request.The Board having further considered the matter, because of theserequests, hereby amends its Decisions and Directions of Electionsof July 16 and September 17, 1937, by directing that unlicensed sea-men employed on tugs and barges operated in harbors only shall notbe included in the elections being held in this case.13 N L R B 64 and 3 N L R B 80. respectively2With some exceptions not necessary to be considered herein112